Exhibit 10.2

AMENDMENT NINETEEN TO INSURANCE PROCESSING AGREEMENT

This document is Amendment Nineteen to the Insurance Processing Agreement, made
and entered into effective June 1, 1993, and amended by Amendment One to
Insurance Processing Agreement dated June 4, 1998; Amendment Two to Insurance
Processing Agreement dated September 25, 1998; Amendment Three to Insurance
Processing Agreement dated October 19, 1998; Amendment Four to Insurance
Processing Agreement dated December 15, 1998, Amendment Five to Insurance
Processing Agreement dated March 25, 1999, Amendment Six to Insurance Processing
Agreement dated May 10, 1999, Amendment Seven to Insurance Processing Agreement
dated June 24, 1999, Amendment Eight to Insurance Processing Agreement dated
August 5, 1999, Amendment Nine to Insurance Processing Agreement dated
October 1, 1999, Amendment Ten to Insurance Processing Agreement dated
January 31, 2000, Amendment Eleven to Insurance Processing Agreement dated
March 1, 2000, Amendment Twelve to Insurance Processing Agreement dated
April 19, 2000, Amendment Thirteen to Insurance Processing Agreement dated
July 31, 2000, Amendment Fourteen to Insurance Processing Agreement dated
September 25, 2000, Amendment Fifteen to Insurance Processing Agreement dated
October 31, 2000, Amendment Sixteen November 29, 2000, Amendment Seventeen to
Insurance Processing Agreement dated January 24, 2001, and Amendment Eighteen to
Insurance Processing Agreement dated March 14, 2001, (the “Agreement”), by and
between American National Insurance Company (“American National”) a Texas
corporation, and Legacy Insurance Processing Group (“LMG”), a California
corporation.

In consideration of mutual covenants contained herein, the parties agree as
follows:



1.   “Section 6.1” of the Agreement is hereby deleted in its entirety and the
following new    Section 6.1 shall be substituted therefore:

“Subject to termination as hereinafter provided, this Agreement shall remain in
force and effect until the close of business on June 30, 2001, the term of this
Agreement. This Agreement may be renewed by mutual agreement for additional
successive terms of one (1) year unless terminated by either party by prior
written notice to the other at least one hundred eighty (180) days prior to the
end of the initial term or the renewal term.”

Except as specifically amended hereby, all terms and provisions of the Insurance
Processing Agreement shall remain in full force and effect.

IN WITNESS HEREOF, the parties hereto have executed this Agreement.

      LEGACY MARKETING GROUP AMERICAN NATIONAL INSURANCE
COMPANY   By: /s/ H. Lynn Stafford By: /s/ Kelly M. Collier   Title: Chief
Information Officer Title: Vice President   Witness: /s/ Stephanie Molteni
Witness: /s/ Jynx Yucra   Date: May 4, 2001 Date: May 1, 2001

 